Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021 has been entered.

Response to Amendment
	Applicant’s Amendment filed September 2, 2021 has been fully considered and entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 11-15, 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuipers et al. (US 2009/0226129 A1).
Regarding claim 1, Kuipers et al., henceforth Kuipers, discloses a silicon photonic device comprising a substrate, said substrate including a silicon layer and an insulating layer (see 70, 74 respectively in Fig. 10); a passive optical device on the insulating layer of the substrate, said passive optical device including a ring resonator (78 in Fig. 10) and a bus waveguide (76; 50 in Fig. 7; see paragraph 0113 which discloses waveguides laterally adjacent to the resonant cavity), said ring resonator and 
Still regarding claim 1, Kuipers teaches the claimed invention except for specifically stating a silicon resonator.  However, since Kuipers further discloses altering optical properties by heating of silicon or polymer waveguide materials in paragraph 
Regarding claim 2, Kuipers discloses the trench has an in-plane profile shaped according to an in-plane shape of at least a portion of the optical device in Fig. 8.  
Regarding claim 3, Kuipers discloses the in-plane shape of said portion is vis-a-vis the in-plane profile of the trench in Fig. 8. 
    PNG
    media_image1.png
    7
    16
    media_image1.png
    Greyscale
 
Regarding claim 4, Kuipers discloses the in-plane profile of the trench encloses, in projection, the in-plane shape of said portion, in a plane parallel to an average plane of the cladding layer in Fig. 8.  
Regarding claim 5, Kuipers discloses the heating element is shaped according to said in-plane profile, so as to extend along a substantial portion of the trench in Figs. 7 and 8. 
Regarding claim 9, Kuipers teaches the claimed invention except for specifically stating a silicon on insulator wafer.  However, optical devices formed on an insulator wafer are ubiquitous in the art and as such, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form the device on an insulator wafer for the purpose of improving the performance thereof.
Regarding claims 11 and 14, Kuipers further discloses a silicon photonics chip (110) that includes said passive silicon optical device, the chip otherwise formed by 
Regarding claims 12 and 13, Kuipers teaches the claimed invention except for the materials of the thermally conducting material and the heating element.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the thermally conducting material and the heating elements from the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 15, Kuipers teaches the claimed invention except for specifically stating monitoring and adaptively adjusting the wavelength.  However, monitoring and adaptively adjusting a characteristic of an optical signal is ubiquitous in the art and as such, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a feedback loop providing monitoring and adaptive adjustment of the heating in order to ensure the device is continuing to operate in the desired manner.
Regarding claims 18 and 19, Kuipers discloses the trench is formed around a lateral surface of the resonator and at least partly uncovers multiple sides of the ring .

Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuipers et al. (US 2009/0226129 A1) in view of Tu (US 2015/0097260 A1).
Regarding claims 6-8, Kuipers teaches the claimed invention except for the specifics of the heating element.  Tu discloses a heating element (207 in Fig. 6) formed as a single bar that is folded in-plane so as to exhibit one or more kinks, and further comprises two metal pads (208) so as to be able to inject an electrical current through the heating element, wherein the two metal pads and the heating element are formed into a single piece, on a cladding layer.  Since all of the inventions relate to heating devices, one having ordinary skill in the art at the time of the invention would have found it obvious to use the heating element as disclosed by Tu in the optical device of Kuipers for the purpose of applying heat more effectively.

Response to Arguments
Applicant's arguments, see pages 7-12, with respect to claims have been considered but are moot in view of the new grounds of rejection.  However, in order to 
On pages 7-9, Applicant states that Kuipers does not disclose the amended limitations, namely that “all three elements of a bus waveguide, a ring resonator, and a (filled) trench are all in a cladding layer.”  However, Fig. 10 of Kuipers is referred to as shown below, with the cladding layer denoted for ease of reference:

    PNG
    media_image2.png
    472
    769
    media_image2.png
    Greyscale

While not shown as such above, the bus waveguide is in fact within the cladding layer due to the disclosure of paragraph 0113 which states that the input and output waveguides “could be laterally adjacent to the resonant cavity.”  The waveguides being adjacent to the resonator would mean they are on the same plane as the resonator as shown in Fig. 7, and would be within the cladding layer of Fig. 10.  The ring resonator 78 is clearly shown in the cladding layer in Fig. 10 as noted above.  Finally, the trench is 
On page 11, Applicant states “the polymer cladding 80 is in its own layer, as is the polymer disk 78.”  However, as shown in annotated Fig. 10 above, all of the elements are within cladding layer 84.  This is similar to Applicant’s own invention, such as how thermally conducting material 16 is above resonator 17, but both are in cladding layer 12.  Kuipers has thermally conducting material 80 above the resonator 78, but both are in cladding layer 84.  
Applicant further states on page 11 that there is no reason to add a thermally conducting material to the air cladding 86, as this would not achieve a reduction in bending losses.  It appears the Applicant is suggesting that Kuipers teaches against filling the air cladding regions 86 with cladding material 80, but this is moot because the air regions do not need to be filled in order to meet the claim limitations.  A prima facie rejection has been made in regards to claim 1 as detailed above without reference to the air regions.  The trench is the region directly above the resonator, which is filled by cladding 80 and meets the claim limitations of a trench filled by a thermally conducting material.  Further, paragraph 0024 of Kuipers discloses that the resonator could be 
On page 12, Applicant states it is unclear what the cladding is and that heating the cladding that constrains the resonator would cause additional expansion.  As shown in Fig. 10 above, the cladding layer is 84, specifically the planar layer having the height of cladding 84.  The resonator 78 is clearly shown within said layer, as is the (filled) trench directly above the resonator.  The bus waveguides are not shown being in the layer in Fig. 10, but are described as being in the layer in paragraph 0113.  The air cladding regions were not matched to any of the claimed elements, so any discussions regarding such cannot overcome the prima facie rejection.  However, Kuipers discloses that the air cladding is not necessary and in some cases it is preferred the resonator is constrained (by cladding material) to “reduce expansion/contraction in a planar substrate direction.”  Applicant states that there is no explicit disclosure or implication in Kuipers that the cladding that constrains the resonator would be heated.  It is unclear how Applicant has arrived to this conclusion, since the cladding material surrounding the resonator must be heated in order to transfer heat.  The device of Kuipers alters the properties of the resonator by heating; thus heat inherently must be transferred from the heater 82 to the resonator 78.  Since the cladding 80 is directly between them, it must function as a thermally conducting material.  The Examiner recognizes that some confusion may arise due to cladding 80 being equated to the electrically insulating thermally conducting material and cladding 84 equated to the single electrically insulating cladding layer, while Kuipers discloses 80 and 84 comprised of the same polymer cladding material.  However, it is noted that the claims as currently presented do not require the electrically insulating thermally conducting material to be a different material from the single electrically insulating cladding layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        September 28, 2021